Citation Nr: 1018992	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for lumbosacral strain (a "low back disability").

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, as secondary to 
lumbosacral strain.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office in Waco, 
Texas.

In an October 2007 Form 9 substantive appeal, the Veteran 
requested a hearing before the Board at the RO.  In a 
subsequent Form 9 substantive appeal received in December 
2007, the Veteran noted that he did not want a Board hearing.  
As noted in a March 2008 Report of Contact, the Veteran 
clarified that he did not want a hearing before the Board.  
Therefore, the Board may proceed with this appeal.

A November 2008 statement by the Veteran appears to refer to 
service connection claims for a gastrointestinal disorder, 
erectile dysfunction, and muscle pain.  All three of these 
apparent claims were addressed in an October 2008 VA medical 
examination.  However, the claims file does not indicate that 
the RO has adjudicated these possible claims.

Therefore, the Board does not have jurisdiction over these 
new service connection claims, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a copy of a March 2008 decision letter 
from the Social Security Administration, which found that the 
Veteran became entitled to monthly disability benefits 
beginning December 2007.  A review of the claims file reveals 
that the complete SSA decision and any supporting medical 
records have not been obtained to be included in the record.  
It is unknown upon what disability or disabilities the SSA 
decision was made.  

In order to fulfill the VA's duty to assist, all relevant 
treatment records must be obtained for a complete picture of 
the Veteran's treatment.  A disability award from SSA would 
certainly be helpful in deciding this claim.  

Additionally, it appears that the RO afforded the Veteran a 
VA spine examination in October 2008, in addition to 
examinations pursuant to other claims not currently on appeal 
before the Board.  However, the complete report of the 
October 2008 VA spine examination is not yet in the claims 
file.  The claims file indicates that a temporary file was 
created in order for the RO to develop new claims while the 
claims file was with the Board awaiting a decision on the 
issues on appeal.

The RO should associate the temporary file with the complete 
claims file, particularly the October 2008 VA spine 
examination that would be vital to deciding the increased 
rating claim for a back disability.

Accordingly, the case is REMANDED for the following action:


1.  Obtain from the SSA copies of the 
determination regarding the Veteran's 
claim for disability benefits, along with 
the underlying medical records associated 
with such determination.

2.  The RO should associate any temporary 
file created pursuant to new claims during 
the pendency of this appeal with the 
complete claims file.

3.  The RO should obtain all of the 
Veteran's VA treatment records from August 
2007 through the present not already 
included in the claims file, including 
reports of any and all VA medical 
examinations in that time period.  

4.  The RO should attempt to obtain any 
and all private treatment records for the 
Veteran, if any.

5.  After completing the above 
development, the RO should readjudicate 
the claims on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



